2022 IL App (4th) 210475                          FILED
                                                                                    October 4, 2022
                                NOS. 4-21-0475, 4-21-0635 cons.                      Carla Bender
                                                                                 4th District Appellate
                                 IN THE APPELLATE COURT                                Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT

  THE PEOPLE OF THE STATE OF ILLINOIS,                       )   Appeal from the
             Plaintiff-Appellee,                             )   Circuit Court of
             v.                                              )   Woodford County
  JERMAINE M. WALLACE,                                       )   Nos. 19CF63, 19TR814
             Defendant-Appellant.                            )
                                                             )   Honorable
                                                             )   Charles M. Feeney III,
                                                             )   Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Presiding Justice Knecht and Justice Turner concurred in the judgment and
opinion.
                                           OPINION

¶1             In May 2019, the State charged defendant, Jermaine M. Wallace, with two counts

of possession of a weapon by a felon (720 ILCS 5/24-1.1(a) (West 2018)), obstructing justice (id.

§ 31-4(a)), and driving while license suspended (DWLS) (625 ILCS 5/6-303(a) (West 2018)).

¶2             Defendant waived his right to jury trial and filed a motion to suppress evidence. In

February 2021, the trial court conducted a hearing on defendant’s motion to suppress and his bench

trial simultaneously. At the conclusion of the State’s evidence, the trial court denied defendant’s

motion to suppress. After defendant presented evidence at the bench trial, the court found him

guilty of all charges. The court subsequently sentenced defendant to concurrent terms of four years

in prison on each weapon charge, two years in prison on the obstructing charge, and 180 days in

jail on the DWLS charge.

¶3             Defendant appeals, arguing (1) the trial court erred by denying his motion to
suppress evidence, (2) the trial court erred by considering defendant’s 2003 felony conviction to

impeach his credibility, (3) the State failed to prove defendant guilty beyond a reasonable doubt,

and (4) defense counsel rendered ineffective assistance by failing to file a motion to sever the

charges.

¶4             Because we agree with defendant’s second argument, we reverse defendant’s

convictions for possession of a weapon by a felon and remand for a new trial solely on those

charges. However, we affirm defendant’s convictions for obstructing justice and DWLS.

¶5                                      I. BACKGROUND

¶6                              A. The Charges Against Defendant

¶7             In May 2019, the State charged defendant by information in case No. 19CF63 with

two counts of possession of a weapon by a felon (counts I and II) (720 ILCS5/24-1.1(a) (West

2018)) and one count of obstructing justice (count III) (id. § 31-4(a)). Counts I and II alleged that,

on May 2, 2019, defendant possessed a Glock 9-millimeter handgun (count I) and a Ruger LCP

.380 handgun (count II) after having been previously convicted of a felony violation of the

Cannabis Control Act (720 ILCS 550/1 et seq. (West 2018)) in Logan County, Illinois, case No.

03CF62. Count III alleged that defendant knowingly destroyed evidence by flushing a plastic bag

that was concealed on his person down the toilet after a deputy ordered defendant to hand the bag

to him.

¶8             The charges arose from a traffic stop, during which defendant was charged by

citation in case No. 19TR814 with DWLS (625 ILCS 5/6-303 (West 2018)).

¶9                  B. The Motion To Suppress Evidence and the Bench Trial

¶ 10           In December 2020, defendant filed a motion to suppress evidence, alleging the

traffic stop that gave rise to the charges against him was not supported by (1) probable cause to



                                                -2-
believe a traffic violation had occurred or (2) a reasonable, articulable suspicion of criminal

activity. Defendant requested that the trial court suppress “any and all evidence seized as a result

of said improper stop, arrest of defendant, and search of [his] vehicle.”

¶ 11           In February 2021, the trial court simultaneously conducted (1) a hearing on

defendant’s motion to suppress and (2) defendant’s bench trial. (We note that, although the

defendant generally bears the burden of proof on a motion to suppress evidence, because the court

was also conducting defendant’s bench trial, the State presented its evidence first.)

¶ 12                                  1. The State’s Evidence

¶ 13           Woodford County deputy sheriff Nathan Campbell testified that around 8 p.m. on

May 2, 2019, he was “conducting traffic stops on I-39.” Campbell stated that he “ended up making

a traffic stop on a vehicle for a window tint violation as well as an insurance violation.” The

prosecutor asked Campbell to describe, specifically, what he observed, and the following exchange

occurred:

                       “CAMPBELL: [I] had my lights illuminating across southbound traffic

               watching vehicles as they passed through. And I noticed as [defendant’s] vehicle

               came through that they had their window—it wasn’t completely down, but it was

               down—probably had nine, ten inches that was left sticking up. And I could see the

               window was, obviously, tinted too dark because you couldn’t see through it at all.

               And I ultimately ended up pulling out after the vehicle and ran the vehicle’s

               registration through LEADS, and it showed me that the vehicle did not have valid

               insurance.

                       PROSECUTOR: Okay. And is this something—you do that on every traffic

               stop, you run the vehicle through LEADS?



                                                -3-
                      CAMPBELL: Yes, sir.

                      PROSECUTOR: And is that a system that assists you in determining

              whether people have outstanding warrants, whether their vehicle has registration,

              and whether they have a valid license?

                      CAMPBELL: Yes, sir.

                      PROSECUTOR: Okay. When you learned this information did you perform

              an actual traffic stop?

                      CAMPBELL: Yes, sir. After running the license plate and receiving that

              information [that the vehicle did not have valid insurance] and then viewing the

              windows, I conducted a traffic stop.”

¶ 14          Campbell testified that the vehicle had license plates from Georgia. Defendant was

the driver and sole occupant of the car. Campbell stated that, upon making contact, defendant was

“uncomfortable,” “rigid, kind of wide-eyed,” and “sheepish about eye contact.” Campbell testified

that they “spoke about the reason with the insurance card so I could match up those VIN numbers,

and everything else.” Campbell explained, “[M]aybe he did have insurance and perhaps it wasn’t

properly documented through Georgia’s system and to essentially figure out what the issue was

there, why it was showing that he didn’t have insurance.”

¶ 15          Campbell testified that he returned to his squad car “to [try] to figure out the issue

with insurance” and “to run his driver’s license information.” Campbell ran defendant’s driver’s

license information through his squad car computer and learned that defendant’s Georgia driver’s

license was suspended. (We note that defense counsel objected to “the hearsay *** regarding the

status of his license.” After confirming the State would present other evidence that defendant’s

license was suspended, the court admitted the testimony “for the limited purpose to show what



                                              -4-
took place and what steps the officer took.”)

¶ 16           The prosecutor asked Campbell if he learned anything else about the insurance or

registration. Campbell responded that, at that point, “there was a bigger issue at hand with his

license, and I don’t know that I really messed with anything else at that time on his insurance.”

Campbell testified that he placed defendant under arrest for driving on a suspended license. A

second police officer, Deputy Park, had responded to the scene by this time.

¶ 17           Campbell testified that, after placing defendant in handcuffs, he and Park conducted

an inventory search of defendant’s vehicle pursuant to department policy because the vehicle was

being impounded. Campbell testified that they found two pistols, a Glock and a Ruger, in the

locked glove box of the vehicle. He stated that they gained access to the glove box with the vehicle

key, which he retrieved from defendant. Campbell testified that the glove box opened easily and

the pistols were immediately visible. He said there was not much in the glove box other than the

handguns. Two loaded magazines were lying next to their respective pistols. Campbell testified

that they also found a cannabis vape and a digital scale in the center console.

¶ 18           At the jail, Campbell asked defendant about the guns. Campbell verified with

defendant that he was a felon and remarked to defendant that he should know better than to travel

cross-country with pistols in his glove box. Campbell testified that defendant denied knowing

about the guns and then invoked his right to remain silent. Campbell turned defendant over to the

custody of Deputy Chad Pyles at the Woodford County jail.

¶ 19           On cross-examination, Campbell testified that he received the information

regarding the vehicle’s lack of insurance from “LEADS, NCIC.” He explained that LEADS is a

database local to Illinois and NCIC is a database that “goes through nationally.” He also explained

that Illinois does not report insurance information, “[b]ut apparently, Georgia must require you to



                                                -5-
put your insurance information—register it with the DMV. I would assume. But it returned that he

had no valid insurance for that vehicle.” Campbell also testified that, upon running the vehicle’s

registration, he discovered the vehicle was registered to Dorothy Porter (later identified as

defendant’s wife).

¶ 20              Defense counsel asked Campbell, “So you, ostensibly, stopped the vehicle because

of the insurance, correct?” Campbell answered, “As well as the window tint violation, yes, sir.”

¶ 21              At the conclusion of Campbell’s testimony, the trial court admitted into evidence,

without objection, a certified copy of conviction showing defendant was convicted in 2003 in

Logan County case No. 03CF62 of the offense of possession with intent to deliver cannabis, a

class 3 felony.

¶ 22              The State then moved to admit a document from the State of Georgia regarding the

status of defendant’s driver’s license. The prosecutor characterized the document as follows:

                         “I ask to admit People’s Exhibit 7, which is a business record from the State

                  of Georgia Department of Driver’s Services stating that defendant’s license is

                  suspended due to an unknown out-of-state, is what it says. This is valid as of

                  February 18th, 2021. States that the disposition started—the suspension started

                  September 9th, 2017.”

¶ 23              Defendant objected, arguing that the document did not meet the requirements of a

business record and the certification was only a typed signature. Defendant also argued that the

document did not show when the suspension began because it listed an “effective [date of] June

28th, 2015, *** disposition [date of] September 9th, 2017, a reinstate eligible [date of] June 28th,

2015, [and] process [date of] September 9th, 2017.”

¶ 24              The State responded as follows:



                                                 -6-
                       “Your Honor, this is what the State of Georgia has provided for us in regards

               to the suspension. We have asked for more specifics in the past. This is what is

               stated. It’s my understanding that the—although it doesn’t have the specific date of

               May 2, 2019, listed on this particular document, which we did ask for, it—the

               suspension has been in until—it is currently even in effect. So I believe it covers a

               large time period.”

¶ 25           The trial court reviewed the document and accompanying certification and found it

admissible as a business record and public document. The court commented, “Now, as to what it

says, that goes to whether somebody is proven guilty beyond a reasonable doubt[.]”

¶ 26           The State then called Pyles, who testified that he was currently employed as a

deputy with the Woodford County Sheriff’s Office, but on May 2, 2019, he was employed as a

correctional officer at the Woodford County jail. Pyles testified that he took defendant through the

booking process after Campbell brought him in. Part of this process included “dressing” defendant

to “go into population, to the jail.” He explained that “dressing” meant taking the inmate’s personal

belongings and putting him into jail-issued clothing. Part of the dressing process is conducting a

search to make sure that no contraband goes into the jail.

¶ 27           Pyles testified that he and defendant were in a private shower room and defendant

was not handcuffed. Pyles ordered defendant to remove his clothing, perform a 360-degree turn,

squat, and cough. Defendant, however, made only a partial turn. Pyles ordered him again to

perform a full turn and defendant again performed only a partial turn, refusing to expose his back

side. Pyles testified that he took a step forward and “saw something protruding from [defendant’s]

buttocks *** that appeared to be plastic.” Pyles stated that he asked defendant to hand him the

object, which Pyles described as “a brown paper bag wrapped in [cellophane]” about the size of a



                                                -7-
hockey puck. Pyles testified that defendant “[took] a deep breath, grabb[ed] it, and then whatever

he had threw it right into the toilet.” Pyles testified that he “tried to go for it” but defendant “boxed

me out” and “he ended up flushing the item, *** and that was it.” Pyles stated he ordered defendant

to the ground with his taser and when he looked back at the toilet, “[the item] was gone.” Pyles

testified that he tried to shut the water off and obtain the item but he was unsuccessful.

¶ 28            The parties then stipulated that a forensic scientist specializing in fingerprints

would testify “that no latent fingerprints were found on either firearm.” The State rested.

¶ 29             2. The Trial Court’s Ruling on Defendant’s Motion To Suppress

¶ 30            After the State rested, defendant asked the trial court to (1) grant his motion to

suppress and (2) enter directed findings of not guilty on counts I, II, and III. The court denied both

motions. Regarding the basis for the traffic stop, the court stated the following:

                        “[C]learly, in this state it is illegal to operate a motor vehicle without

                insurance. That is, you know, a part of our traffic code and people get tickets for

                that all the time. *** We don’t typically stop people for that because we have no

                way of knowing in Illinois, generally speaking, especially with Illinois-registered

                vehicles, that they have or do not have insurance. Interestingly, it appears in

                Georgia they do have such a law. And [Campbell] gets feedback from his computer

                that says this car doesn’t have insurance. He’s getting that not from LEADS but

                *** NCIC. ***

                        And that’s a reasonable basis. That is not just some crackpot source of

                information, you know. He didn’t read it in People Magazine. He is reading it here

                on his computer about the fact that this car—now, what does that mean about the

                defendant? It doesn’t necessarily mean anything about the defendant. Maybe



                                                  -8-
               defendant has some sort of insurance that personally covers him everywhere he

               drives whenever he’s driving. I don’t know. But that’s not the issue. The issue is

               whether the officer has—can point to specific, articulable facts when, which taken

               together with rational inferences from those facts, reasonably warrant an intrusion.

                         And that does warrant an intrusion. People who are operating a motor

               vehicle without insurance are a plague upon those who don’t, who do have

               insurance. And just, you know, they’re financially irresponsible people, and it’s a

               violation of the law.

                         And so the officer was justified in making that traffic stop—in making that

               Terry stop, I should say, based on both the window tinting issue but most certainly

               based on the feedback—considering the totality of the circumstances—based on

               the feedback that the officer got from the computer regarding the lack of insurance

               on that vehicle.”

¶ 31                                   3. Defendant’s Evidence

¶ 32                                   a. Defendant’s Testimony

¶ 33           Defendant testified that, prior to being stopped on I-39, he had been driving the

vehicle for “maybe two days.” He stated that the vehicle belonged to his wife, Dorothy Porter.

Defendant testified that he owns a different vehicle, but he was driving his wife’s car because his

own car was not working. Defendant stated that he drove from Georgia to attend his aunt’s funeral

in St. Louis, Missouri. After the funeral, he drove his brother home to Rockford, Illinois. When he

was stopped by Campbell, he was returning to St. Louis from Rockford. Defendant testified that

the entire time he had his wife’s car, he never looked in the glove box and had no knowledge that

it contained firearms.



                                                 -9-
¶ 34           On cross-examination, defendant testified that, although he was currently living

with his wife, on May 2, 2019, he was living with his sister, about 40 minutes away from his wife’s

home. Defendant testified that he was never aware that there was a cannabis vape in the center

console. He stated that he does not go through his wife’s property.

¶ 35           The State then asked defendant, “What was in the bag that was in your buttocks?”

Defense counsel objected that the question was beyond the scope of direct examination, and the

trial court sustained the objection.

¶ 36                                    b. Dorothy Porter

¶ 37           Dorothy Porter testified that defendant was her husband and, in May 2019, she

allowed him to drive her car “because his auntie had passed away” and his own car was inoperable.

Porter testified that, at the time, she and defendant were not living together and “were on bad

terms.” Defense counsel asked Porter, “When you let him use your vehicle, did you tell him what

was inside your vehicle?” Porter answered, “No. Because all of it happened so suddenly.” Defense

counsel asked Porter if she was even aware that there was anything in the vehicle when she gave

defendant her car. Porter answered that “at the time [her] mind was wandering,” she was “with her

friends,” and it “didn’t even cross [her] mind.” She stated one gun was a Glock, and she could not

remember the make of the second gun. Porter testified that she “literally forgot that my guns were

even in that vehicle.” Porter stated that she kept her guns in her car because she has a seven-year-

old son. She stated she had the requisite license in Georgia to purchase and carry the guns.

¶ 38           On cross-examination, the prosecutor asked Porter if she had her firearms license

with her, and she said she did not. She testified that she showed it to defendant’s attorney and he

told her he did not need a copy of it. Porter also testified that the keys to her car open the glove

box. Defendant rested.



                                               - 10 -
¶ 39                   4. The Trial Court’s Finding of Guilt and Sentence

¶ 40           The trial court found defendant guilty of all charges. The court commented on each

offense, beginning with the DWLS, stating as follows:

                      “[I]n this case I get this document *** from the Department of—Georgia

               Department of Driver Services, it’s called, and it says—has the defendant’s name.

               It says your license is suspended due to unknown out of state. The effective date of

               this was June 28th of 2015. This information is valid, it says at the bottom, of [sic]

               February 18th, 2021.

                      Interestingly, it says here that it’s suspended for out-of-state activity in the

               State of Missouri, the very state to which he is driving.

                      So I have zero doubt in my mind that at the time that he is operating his

               motor vehicle his driver’s license was suspended.”

¶ 41           The trial court then discussed the gun charges. The court remarked that it was

“clear” and “undisputed” that defendant was a felon and that he was “the sole and exclusive

occupant and operator of the car in which [the] guns were located.” Accordingly, the court

observed, the only issue was defendant’s knowledge of the guns. The court then discussed its

weighing of the credibility of the witnesses and stated the following:

                      “[I]n weighing the credibility of the witnesses a couple things are important

               here. One, we have the conviction of the defendant. The court is entitled, and

               appropriately so, to take that into account. As a convicted felon his word has less

               weight, I suppose, than others. But in—it really—the simple ownership of these

               firearms by Ms. Porter doesn’t defeat the State’s case. That isn’t—I mean you

               know—the—her assertion of that.



                                               - 11 -
       I am somewhat perplexed, and I—by Ms. Porter’s testimony in that—you

know, I can use my own experiences in life, I suppose. And just as a judge or in life

most people that own things know what they are. And she doesn’t know what the

second gun is. I find that really questionable as to how someone who owns two

firearms—you know, and I understand somebody buying a firearm to protect

themselves. It’s hard to understand buying two firearms to protect yourself. ***

       *** [S]o I am concerned, I guess, with Ms. Porter’s—with Ms. Porter’s

testimony a little bit as to her credibility in that she doesn’t know the second gun

and that there’s two guns in there.

       But I think the third charge is relevant to the first two. Because, quite

honestly, I think that the defense’s arguments are somewhat compelling until you

get to the third charge. If you say—you know, you say okay, well, maybe it’s

plausible that he drove *** through numerous states by himself *** and he is

wholly, completely ignorant of the fact that there’s cannabis in his center console

immediately adjacent to him. There is a vape immediately adjacent to him. There’s

scales in—dealing with dealing, you know. That’s what—scale is immediately

adjacent to him.

       And then right there next to him in the glove box of this Ford Fusion—and

not a very big car, as [the prosecutor] has talked about—are two firearms that he is

absolutely prohibited from possession. So there is—the constructive possession—

or actual possession shows us something about his knowledge, I think, in that sense.

       But I think there is a plausible argument up to the point in which we get to

the Woodford County jail, and he has a hockey puck up his fanny, and which is not



                                - 12 -
a place in which people that are not guilty of something carry things. Nobody

carries legitimate items in their buttocks ***. *** And he won’t turn around, he

won’t comply.

       The officer testified that that’s unusual behavior. And so he wouldn’t

completely turn around. It’s a simple command, turn around. And he wouldn’t do

it. He would turn partly the way one way and turn partly the way the other way, but

he wouldn’t turn completely around.

       So then the officer finally observes this item, and the defendant takes

significant action to include blocking off the officer, you know. ***

       So if that was just an innocent piece of plastic, that’s one thing. But when

you block the officer off and prevent him and take significant action to flush

something that you’ve got rammed up your butt down the toilet, there’s a reason

behind that. And this court wasn’t born yesterday. Clearly, you’ve got a defendant

who has a scale found in the car. He’s doing something with drugs. What drug? I

don’t know. Could have been heroin, could have been something. I don’t know

what it was. And we don’t know. Why don’t we know what it was? Because he

flushed it down the toilet and prevented the officer from getting to it physically.

Physically prevented the officer from getting to it.

       That comes back to the guns. Because that says something about the guns.

The defendant is transporting illegal substances in his butt, and he is transporting

guns to protect himself while he does that. I don’t buy the fact that he was unaware

of what was in that glove box. I don’t buy it. He had from Georgia to Missouri to

Illinois to the northern border of Illinois, Rockford, and then back to wherever that



                                - 13 -
               20-mile marker, whatever it was. He had the exclusive possession of that car, and

               that includes those two guns. I find the defendant guilty of all counts.”

¶ 42                   C. The Defendant’s Posttrial Motion and Sentence

¶ 43           In March 2021, defendant filed a motion for a new trial, arguing (1) the trial court

erred by denying his motion to suppress, (2) the trial court erred by denying his motions for a

directed verdict, (3) the State failed to prove defendant guilty beyond a reasonable doubt of any

offenses, (4) the State failed to present evidence that defendant knowingly or constructively

possessed the guns in the glove box, and (5) the trial court erred by admitting defendant’s Georgia

driving record into evidence. The trial court denied defendant’s motion.

¶ 44           In August 2021, the trial court sentenced defendant to four years in prison on counts

I and II (possession of a weapon by a felon) and two years in prison on count III (obstructing

justice), to be served concurrently. The court also sentenced defendant to a concurrent 180 days in

jail and $500 fine on the DWLS charge.

¶ 45           This appeal followed.

¶ 46                                      II. ANALYSIS

¶ 47           Defendant appeals, arguing (1) the trial court erred by denying his motion to

suppress evidence, (2) the trial court erred by considering defendant’s 2003 felony conviction to

impeach his credibility, (3) the State failed to prove defendant guilty beyond a reasonable doubt,

and (4) defense counsel rendered ineffective assistance by failing to file a motion to sever the

charges.

¶ 48           Because we agree with defendant’s second argument, we reverse defendant’s

convictions for possession of a weapon by a felon and remand for a new trial solely on those

charges. However, we affirm defendant’s convictions for obstructing justice and DWLS.



                                               - 14 -
¶ 49             A. The Trial Court’s Denial of Defendant’s Motion To Suppress

¶ 50           Defendant first argues that the trial court erred by denying his motion to suppress

evidence because Campbell lacked a reasonable, articulable suspicion to stop defendant’s vehicle.

Specifically, defendant contends that neither of Campbell’s two stated reasons for stopping

defendant’s car—(1) illegal window tinting and (2) no insurance—were valid reasons for

“stopping a Georgia driver in Illinois.” Defendant asserts that, because the initial stop was not

justified, all of the evidence gathered as a result of the stop should have been suppressed.

Defendant also argues that his trial counsel rendered ineffective assistance by failing to properly

argue the motion to suppress.

¶ 51                      1. The Applicable Law and Standard of Review

¶ 52           Reviewing courts apply a mixed standard of review when examining a ruling on a

motion to suppress evidence. People v. Heritsch, 2017 IL App (2d) 151157, ¶ 8, 98 N.E.3d 420.

The trial court’s factual findings are afforded great deference and are reversed only if they are

against the manifest weight of the evidence. Id. However, the court’s ultimate decision to grant or

deny the motion is reviewed de novo. People v. Close, 238 Ill. 2d 497, 504, 939 N.E.2d 463, 467

(2010).

¶ 53           A vehicle stop constitutes a “seizure” within the meaning of the fourth amendment

and is subject to the fourth amendment’s reasonableness requirement. Id. at 504-05. “As a general

matter, the decision to stop an automobile is reasonable where the police have probable cause to

believe that a traffic violation has occurred.” (Internal quotation marks omitted.) People v. Hackett,

2012 IL 111781, ¶ 20, 971 N.E.2d 1058, 1063-64. “[Al]though traffic stops are frequently

supported by probable cause ***, the less exacting standard of reasonable, articulable suspicion

that justifies an investigative stop *** will suffice for purposes of the fourth amendment



                                                - 15 -
irrespective of whether the stop is supported by probable cause.” (Internal quotation marks

omitted.) Id.at 1064; see also Close, 238 Ill. 2d at 505 (police officer had reasonable, articulable

suspicion to believe the defendant was driving outside of the terms of his restricted driving permit).

A police officer may conduct an investigatory stop when he “can point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably warrant the

intrusion.” Id. (citing Close, 238 Ill. 2d at 505).

¶ 54                                         2. This Case

¶ 55            As an initial matter, we agree with defendant that the window tint on defendant’s

car did not serve as a valid basis for the traffic stop. Section 12-503(a-5) of the Illinois Vehicle

Code generally prohibits window tint on the windows “immediately adjacent to each side of the

driver” unless the tint is light enough to permit 50% or 35% “light transmittance,” depending on

whether and to what degree the rear windows are tinted. 625 ILCS 5/12-503(a-5) (West 2018).

Section 12-503(f), however, explicitly exempts out-of-state vehicles from the statute’s purview,

stating, in relevant part, that subsection (a-5) “shall not apply to *** those motor vehicles properly

registered in another jurisdiction.” Id. § 12-503(f).

¶ 56            Campbell testified that he ran defendant’s license plate before he initiated the traffic

stop. Accordingly, Campbell was aware that the vehicle was registered in another state and should

have known that the Illinois window tint law did not apply to defendant’s car. Thus, Campbell did

not have probable cause or reasonable, articulable suspicion to believe a window tint violation had

occurred when he initiated the traffic stop on defendant’s out-of-state vehicle.

¶ 57            However, we disagree with defendant that Campbell was not justified in stopping

defendant’s vehicle for an insurance violation. In Illinois, two statutes mandate liability insurance

coverage for vehicles operating on roadways; however, the parties address only one: section 3-707



                                                 - 16 -
of the Vehicle Code (id. § 3-707).

¶ 58             Section 3-707 of the Vehicle Code mandates that “[n]o person shall operate a motor

vehicle in this State unless the motor vehicle is covered by a liability insurance policy in

accordance with Section 7-601 of this Code.” Id. § 3-707(a). Defendant cites People v. Paddy,

2017 IL App (2d) 160395, 87 N.E.2d 1054, in support of his argument that section 3-707 of the

Vehicle Code, like the window tint statute, does not apply to out-of-state vehicles. In Paddy, the

appellate court indeed held that “a vehicle properly registered [in another state] need not comply

with the liability-insurance requirements of the Vehicle Code.” Id. ¶ 40. The court reasoned that,

although section 3-707 broadly prohibits cars from operating in Illinois without liability insurance,

it also “adds that only an operator of a motor vehicle subject to registration under the Vehicle Code

is subject to a penalty under Section 3-707.” Id. The court was referring to the language of

subsection (c) of section 3-707, which provided the penalty for a violation of subsection (a) of

section 3-707.

¶ 59             Subsection (c), at the time the Paddy decision was filed in October 2017, read, in

relevant part, that “any operator of a motor vehicle subject to registration under this Code who is

convicted of violating this Section [3-707] is guilty of a petty offense.” (Emphasis added.) 625

ILCS 5/3-707(c) (West 2018). Because vehicles properly registered in other states were not subject

to registration under the Vehicle Code, the Paddy court concluded that the liability insurance

requirements of section 3-707 did not apply to out-of-state vehicles. Paddy, 2017 IL App (2d)

160395, ¶ 40.

¶ 60             We note that sections 3-707(a) and (c) have been amended since the Paddy opinion

was filed in October 2017 to explicitly require out-of-state vehicles driving on Illinois roads to be

covered by liability insurance. See Pub. Act 100-202 (eff. Jan. 1, 2018) (amending 625 ILCS 5/3-



                                               - 17 -
707(a) to add “in this State”); Pub. Act 102-509 (eff. Jan. 1, 2022) (amending 625 ILCS 5/3-707(c)

to add “or under a similar law of another state”). Following Public Act 100-202, section 3-707(a)

now reads as follows: “No person shall operate a motor vehicle in this State unless the motor

vehicle is covered by a liability insurance policy in accordance with Section 7-601 of this Code.”

(Emphasis added.) 625 ILCS 5/3-707(a) (West 2018). And following Public Act 102-509, section

3-707(c) now reads, in relevant part, “any operator of a motor vehicle subject to registration under

this Code, or under a similar law of another state, who is convicted of violating this Section [3-

707] is guilty of a petty offense.” (Emphasis added.) Pub. Act 102-509 (eff. Jan. 1, 2022).

Accordingly, as of January 1, 2022, Illinois law clearly applies its liability insurance requirement

to out-of-state cars being driven in Illinois. Nonetheless, we recognize that, when defendant was

stopped in May 2019, only section 3-707(a) had been amended. The language of subsection (c)

that the Paddy court construed and relied upon in reaching its conclusion was in effect at the time

of defendant’s stop.

¶ 61           Nonetheless, neither Paddy nor defendant addresses section 7-601 of the Vehicle

Code, which is explicitly referred to in section 3-707, and which also requires vehicles being driven

in Illinois to be covered by liability insurance. Section 7-601 is found in chapter 7, article VI of

the Vehicle Code. Chapter 7 is titled “Illinois Safety and Family Financial Responsibility Law,”

and article VI is titled “Mandatory Insurance.” 625 ILCS 5/ch. 7, art. IV (West 2018). Section 7-

601 itself is titled “Required insurance liability policy” and reads, in relevant part, as follows:

                       “(a) No person shall operate *** a motor vehicle designed to be used on a

               public highway in this State unless the motor vehicle is covered by a liability

               insurance policy.

                                                ***



                                                - 18 -
                       (d) No person shall operate a motor vehicle registered in another state upon

               the highways of this State unless the vehicle is covered by a liability insurance

               policy. The operator of the vehicle shall carry within the vehicle evidence of the

               insurance.” Id. § 7-601.

¶ 62           Importantly, subsection (a) of section 7-601 was in effect at the time Paddy was

issued, and the language is substantially similar to the language of section 3-707(a) that was in

effect at that time. See id. § 3-707(a) (“No person shall operate a motor vehicle in this State unless

the motor vehicle is covered by a liability insurance policy in accordance with Section 7-601 ***.”

(Emphasis added.)). Accordingly, there is no reason to believe that the Paddy court would have

reached a different conclusion had it also considered section 7-601.

¶ 63           However, after Paddy was decided, but before defendant’s traffic stop in May 2019,

the legislature added subsection (d) to section 7-601, which explicitly required out-of-state

vehicles operating on Illinois roadways to be covered by liability insurance and operators of such

vehicles to carry proof of said insurance. See Pub. Act 100-828 (eff. Jan. 1, 2019) (amending 625

ILCS 5/7-601 to add subsection (d)). Subsection (d) makes clear that Illinois’s liability insurance

requirements do apply to out-of-state vehicles being driven on Illinois roadways. Accordingly, we

conclude that Paddy does not govern the outcome of this case.

¶ 64           Instead, we conclude that section 7-601 applies, which in May 2019 required that

defendant’s Georgia vehicle be covered by a liability insurance policy while operating on Illinois

roadways. Section 7-601 further required defendant, as the operator of the vehicle, to be carrying

proof of liability insurance coverage. Therefore, upon running defendant’s Georgia license plate

and receiving a response through NCIC from the Georgia authorities that defendant’s vehicle was

not covered by insurance, Campbell had, at a minimum, reasonable, articulable suspicion to



                                                - 19 -
conduct an investigative stop.

¶ 65           We further note that Campbell’s reliance on the information he received through

NCIC from his squad car computer was reasonable. As the trial court aptly noted, Campbell

received his information from a reliable source, not “just some crackpot source of information,

you know. He didn’t read it in People Magazine.” The NCIC response provided Campbell with

reasonable, articulable suspicion and probable cause to believe a traffic violation was occurring.

¶ 66           As part of Campbell’s investigation into the insurance issue, he obtained

defendant’s driver’s license and learned from the same NCIC source that defendant’s Georgia

driver’s license was suspended. Campbell had probable cause to arrest defendant for DWLS and

inventoried the contents of his vehicle prior to towing and impound. During that search, Campbell

discovered the guns defendant sought to suppress. Campbell’s initial stop of defendant’s vehicle

was supported by reasonable, articulable suspicion and probable cause, as was his arrest of

defendant for DWLS and inventory search of his car. Accordingly, the trial court did not err when

it denied defendant’s motion to suppress. The court’s legal conclusions—that (1) “in this state it

is illegal to operate a motor vehicle without insurance” and (2) as a result, Campbell was justified

in stopping defendant’s vehicle—were correct.

¶ 67           In reaching this conclusion, we reject defendant’s argument that Campbell could

not rely on the information he received from Georgia regarding defendant’s lack of insurance

because Illinois does not require Illinois drivers to report their insurance when registering their

vehicles. The parties spent considerable time arguing this point, but it is irrelevant. The relevant

fact is that Georgia apparently does require Georgia drivers to report their insurance when

registering their cars and Campbell accessed this information through a reliable police database.

Whether he would have the same information on an Illinois driver is irrelevant to our analysis.



                                               - 20 -
Campbell had the information, and he was entitled to act on it.

¶ 68            Defendant also argues that his trial counsel rendered ineffective assistance by

“failing to argue that Campbell’s stop was improper based on either [People v. Strawn, 210 Ill.

App. 3d 783, 569 N.E.2d 269 (1991)] or Paddy or the relevant sections of the Illinois vehicle code

exception out-of-state drivers from Illinois requirements.” Defendant’s argument fails because

none of these suggested arguments would have led to defendant’s motion being granted. Strawn

applies only to the window-tint issue, which we have already determined was not a proper basis

for the stop. Paddy is inapplicable for the reasons stated (supra ¶ 63). And defendant was not

exempted from Illinois’s liability insurance requirement at the time he was stopped. Accordingly,

had defense counsel made any of these arguments, defendant’s motion would still have failed.

“[An attorney] cannot be considered ineffective for failing to make or pursue what would have

been a meritless motion or objection.” People v. Rogers, 2021 IL 126163, ¶ 32, 184 N.E.2d 222;

see also People v. Williams, 147 Ill. 2d 173, 238-39, 588 N.E.2d 983 (1991) (“[D]efense counsel

is not required to undertake fruitless efforts to demonstrate his effectiveness.”).

¶ 69                  B. The Trial Court’s Consideration of Defendant’s 2003

                           Felony Conviction To Impeach His Credibility

¶ 70            Defendant next argues that defendant’s convictions for possession of a weapon by

a felon (counts I and II) should be reversed because the trial court erred by considering defendant’s

2003 felony conviction to impeach defendant’s credibility without conducting a Montgomery

hearing (People v. Montgomery, 47 Ill. 2d 510, 268 N.E.2d 695 (1971)). Because defendant

forfeited this argument by failing to raise it before the trial court, he requests review under the first

prong of the plain-error doctrine. We do so and agree the trial court erred by considering

defendant’s 2003 conviction to impeach his credibility. Because the evidence was closely balanced



                                                 - 21 -
as to whether defendant knowingly possessed the firearms found in the glove box, we reverse

defendant’s convictions as to counts I and II and remand for a new trial solely on those counts.

¶ 71                                   1. The Applicable Law

¶ 72                         a. Forfeiture and the Plain-Error Doctrine

¶ 73           To preserve an error for review, a defendant must both object to the error at trial

and raise the error in a posttrial motion. People v. Sebby, 2017 IL 119445, ¶ 48, 89 N.E.3d 675. A

defendant’s failure to do either results in forfeiture of that issue on appeal. Id. However, a

reviewing court may consider a forfeited argument under the first prong of the plain-error doctrine

when (1) a clear or obvious error occurred and (2) the evidence was so closely balanced that the

error alone threatened to tip the scales of justice against the defendant, regardless of the seriousness

of the error. People v. Piatkowski, 225 Ill. 2d 551, 565, 870 N.E.2d 403, 410-11 (2007). The first

step in a plain-error analysis is to determine whether any error occurred at all. Id.

¶ 74                            b. Impeachment by Prior Conviction

¶ 75           In Montgomery, 47 Ill. 2d at 512-13, 519, the Illinois Supreme Court adopted

Federal Rule of Evidence 609 (Fed. R. Evid. 609) as “a guide for trial courts in deciding whether

a defendant’s prior convictions should be admitted to impeach [his] credibility.” People v. Patrick,

233 Ill. 2d 62, 68, 908 N.E.2d 1, 5 (2009) (citing Montgomery, 47 Ill. 2d at 519).

               “Under the ‘Montgomery rule,’ evidence of a witness’ prior conviction is

               admissible to attack the witness’ credibility when: (1) the prior crime was

               punishable by death or imprisonment in excess of one year, or involved dishonesty

               or false statements, regardless of punishment, (2) less than 10 years has elapsed

               since the date of conviction of the prior crime or release of the witness from

               confinement, whichever is later, and (3) the probative value of admitting the prior



                                                 - 22 -
                conviction [substantially] outweighs the danger of unfair prejudice.” Id. at 68-69

                (citing Montgomery, 47 Ill. 2d at 516-17).

The supreme court later codified the “Montgomery rule” as Illinois Rule of Evidence 609 (eff. Jan.

1, 2011).

¶ 76            “Th[e] last factor [of the Montgomery rule] requires a trial judge to conduct a

balancing test, weighing the prior conviction’s probative value against its potential prejudice.”

People v. Mullins, 242 Ill. 2d 1, 14, 949 N.E.2d 611, 619 (2011). In performing this balancing test,

the trial court should consider factors such as (1) the nature of the prior conviction, (2) the nearness

or remoteness of that crime to the present charge, (3) the subsequent career of the witness, (4) the

length of the witness’s criminal record, and whether the crime was similar to the one charged.

Montgomery, 47 Ill. 2d at 517-18. The prior conviction “must be excluded if the trial court

determines that the probative value is [substantially] outweighed by the danger of unfair

prejudice.” Patrick, 233 Ill. 2d at 68.

¶ 77            The Montgomery rule applies equally to a bench trial as a jury trial. See People v.

Naylor, 229 Ill. 2d 584, 610, 893 N.E.2d 653 (2008) (holding the trial court erred at the defendant’s

bench trial by admitting a felony conviction older than 10 years and stating, “[a] court has no right

to override the rules of evidence at trial merely because the case is tried to the court sitting without

a jury”).

¶ 78                                         2. This Case

¶ 79                           a. A Clear or Obvious Error Occurred

¶ 80            At defendant’s bench trial, the trial court admitted into evidence a certified copy of

conviction showing defendant was convicted in December 2003 in Logan County case No.

03CF62 of possession with intent to deliver cannabis, a Class 3 felony, and sentenced to 30 months



                                                 - 23 -
of probation. The State was obligated to prove, as an element of counts I and II (possession of a

weapon by a felon), that defendant was a felon when he possessed the guns. When the State offered

the exhibit, defendant stated he had no objection, and the court admitted the certified copy of

conviction. There was no discussion of the certified copy of conviction being used to impeach

defendant’s credibility.

¶ 81           Nonetheless, when the trial court explained its ruling finding defendant guilty of all

charges, it unquestionably considered this prior conviction (the only felony conviction for

defendant in the record) when assessing defendant’s credibility.

¶ 82           “A trial court will be accorded every presumption it considered only admissible

evidence in reaching a conclusion.” People v. Pellegrini, 2019 IL App (3d) 170827, ¶ 64, 137

N.E.3d 182. That presumption “is rebutted only when it affirmatively appears that: (1) the court

considered inadmissible evidence; and (2) that the court was misled or improperly influenced

thereby.” People v. Johnson, 327 Ill. App. 3d 203, 210, 762 N.E.2d 615, 622 (2001); accord People

v. Howery, 178 Ill. 2d 1, 32, 687 N.E.2d 836, 851 (1997) (“[T]he trial court is presumed to know

the law and apply it properly. However, when the record contains strong affirmative evidence to

the contrary, that presumption is rebutted.”).

¶ 83           In the present case, the trial court remarked, “[I]n weighing the credibility of the

witnesses a couple things are important here. One, we have the conviction of the defendant. The

court is entitled, and appropriately so, to take that into account. As a convicted felon his word has

less weight, I suppose, than others.”

¶ 84           Had the trial court conducted a Montgomery analysis to determine whether

defendant’s 2003 felony cannabis conviction was admissible on the issue of his credibility, it could

have easily determined that the conviction was not admissible for that purpose because it occurred



                                                 - 24 -
18 years prior to his trial. See Montgomery, 47 Ill. 2d at 512-13. The Montgomery rule establishes

a bright-line, temporal rule for the admissibility of prior felony convictions for impeachment

purposes: the conviction or release from custody must have occurred within 10 years of the trial.

¶ 85           When the trial court admitted the certified conviction at the close of the State’s

evidence, it had all the necessary information to ascertain that (1) defendant’s conviction was more

than 10 years old and (2) defendant was not sentenced to prison. The certified copy of conviction

stated both the date of conviction and sentence of probation. Thus, it was readily apparent that

defendant’s 2003 felony conviction simply did not fall within the parameters of the Montgomery

rule and should not have been considered by the court to impeach defendant’s credibility.

¶ 86           Interestingly, the facts of the present case are similar to those in Montgomery itself.

There, the supreme court reversed a defendant’s conviction for “sale of a narcotic drug” because

the prosecution read into evidence a certified copy of conviction of the defendant for robbery,

which had occurred 21 years before the trial. Id. at 512-13, 519. The court concluded that the prior

conviction “bore no rational relationship to the defendant’s present credibility, and should not have

been admitted.” Id. at 511.

¶ 87           In the present case, defendant’s 2003 conviction occurred 18 years before his trial

in 2021. Like in Montgomery, the trial court did not correctly apply the law when it relied solely

on an 18-year-old felony conviction to declare that defendant’s word carried less weight. Important

to our analysis is the fact that, after stating that defendant’s word carried diminished weight

because he was a felon, the trial court gave defendant’s testimony no further consideration.

¶ 88           Accordingly, we conclude that the trial court committed a clear and obvious error

by considering defendant’s felony conviction to impeach his credibility. The fact that defendant’s

trial was a bench trial rather than a jury trial does not absolve the trial court from following the



                                               - 25 -
Montgomery rule and applying the law correctly.

¶ 89             b. The Evidence of Defendant’s Knowledge of the Guns Was Closely Balanced

¶ 90             Having concluded that clear or obvious error occurred, we turn to the second step

of the first-prong plain-error analysis, which is to determine whether the evidence was “so closely

balanced that the error alone threatened to tip the scales of justice against the defendant, regardless

of the seriousness of the error.” Piatkowski, 225 Ill. 2d at 565. “A reviewing court’s inquiry [into

whether the evidence was closely balanced] involves an assessment of the evidence on the

elements of the charged offense or offenses, along with any evidence regarding the witnesses’

credibility.” Sebby, 2017 IL 119445, ¶ 53.

¶ 91             Because defendant argues only that counts I and II be reversed due to the trial

court’s Montgomery violation, we assess whether the evidence was closely balanced only as to

those charges.

¶ 92             Section 24-1.1(a) of the Criminal Code of 2012 (Criminal Code) (720 ILCS 5/24-

1.1(a) (West 2018)) provides, in relevant part, that “[i]t is unlawful for a person to knowingly

possess on or about his person *** any firearm or any firearm ammunition if the person has been

convicted of a felony under the laws of this State or any other jurisdiction.”

¶ 93             Defendant concedes that he was a convicted felon at the time he allegedly possessed

the two guns in the glove box. Defendant denies, however, that he knowingly possessed those

guns. Section 4-2 of the Criminal Code provides that “[p]ossession is a voluntary act if the offender

knowingly procured or received the thing possessed, or was aware of his control thereof for a

sufficient time to have been able to terminate his possession.” Id. § 4-2.

¶ 94             The State presented circumstantial evidence that defendant was aware of the guns.

Defendant was the sole occupant and driver of a car that contained two handguns in the glove box.



                                                - 26 -
Defendant appeared nervous when stopped and possessed the key to the vehicle, which was needed

to unlock the glove box. And the guns were easily accessible once the glove box was opened. At

the jail, defendant refused commands to compete a full turn, retrieved an unidentified item from

his buttocks, and flushed it down the toilet.

¶ 95           However, defendant denied knowing the guns were in the glove box. He and Porter

both testified that he borrowed the car from Porter on short notice to attend his aunt’s funeral. They

both testified that, although they were married, they were living apart at the time and owned

separate vehicles. Porter testified that (1) the guns belonged to her, (2) she had the requisite

licenses to own them, (3) she kept them in the car rather than the house to keep them away from

her seven-year-old son, and (4) she did not tell defendant about the guns when he borrowed the

car.

¶ 96           No physical evidence was presented, such as fingerprints or DNA, that tied

defendant to the guns. The evidence was circumstantial, and the outcome of the case turned largely

on the trial court’s assessment of the credibility of defendant and his witness. Accordingly, we

conclude that the evidence concerning defendant’s knowledge of the guns was closely balanced.

¶ 97           Because the court’s Montgomery violation—namely, its improper consideration of

defendant’s 18-year-old felony conviction as its sole reason to disregard his testimony—threatened

to tip the scales of justice in this closely balanced case, we reverse defendant’s convictions of

possession of a weapon by a felon (counts I and II) and remand for a new trial solely as to those

counts.

¶ 98           Because we have determined that the trial court’s Montgomery violation requires

reversal of defendant’s convictions on counts I and II, we need not address defendant’s additional

argument that the trial court improperly considered irrelevant evidence of defendant’s conduct at



                                                - 27 -
the jail to support its conclusion that defendant knowingly possessed the guns.

¶ 99           We conclude that the State presented sufficient evidence to sustain defendant’s

convictions for possession of a weapon by a felon. Accordingly, double jeopardy does not bar a

retrial on those charges. People v. Ward, 2011 IL 108690, ¶ 50, 952 N.E.2d 601.

¶ 100          C. The Sufficiency of the Evidence as to Obstructing Justice and DWLR

¶ 101          Defendant also argues that the State did not prove him guilty beyond a reasonable

doubt of any offense. Because we have determined that the plain-error doctrine requires reversal

of defendant’s convictions for possession of a weapon by a felon, we address defendant’s argument

only as it pertains to his obstructing justice and DWLS convictions.

¶ 102                                 1. The Applicable Law

¶ 103          “When a defendant challenges the sufficiency of the evidence, a reviewing court

must determine whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” (Emphasis in original and internal quotation marks omitted.) People v. Harris, 2018 IL

121932, ¶ 26, 120 N.E.3d 900. “A conviction will not be reversed on appeal for insufficient

evidence unless the evidence is so improbable or unsatisfactory that a reasonable doubt remains as

to the defendant’s guilt.” Id.

¶ 104          “A person obstructs justice when, with intent to prevent the apprehension or

obstruct the prosecution or defense of any person, he or she knowingly *** [d]estroys, alters,

conceals or disguises physical evidence ***.” 720 ILCS 5/31-4(a) (West 2018).

¶ 105          A person commits DWLS when he “drives *** a motor vehicle on any highway of

this State at a time when such person’s driver’s license *** is revoked or suspended as provided

by this Code or the law of another state.” 625 ILCS 5/6-303(a) (West 2018).



                                              - 28 -
¶ 106                                      2. This Case

¶ 107                                  a. Obstructing Justice

¶ 108          Defendant argues that the plain language of the obstructing justice statute requires

that the item concealed or destroyed be “physical evidence.” Accordingly, defendant contends that

because the State “presented no evidence of what the item [defendant flushed] was or how that

item could have been of any evidentiary value,” the State failed to prove him guilty of obstructing

justice.

¶ 109          As the State points out, defendant provides no authority for his proposition that,

as a matter of law, the State must (1) identify with specificity the nature of evidence that was

concealed, destroyed, disguised, or altered and (2) establish its evidentiary value. The State, on

the other hand, points to People v. Smith, 337 Ill. App. 3d 819, 786 N.E.2d 1121 (2003), which

we find instructive.

¶ 110          In Smith, the defendant was serving a sentence of conditional discharge for the

offense of obstructing justice when she was stopped by police in a high drug-crime area. Id. at

821. After the police officer searched her purse and found no contraband, he then asked the

defendant to open her mouth. Id. The defendant instead closed her mouth and swallowed. Id.

When she opened her mouth, the officer saw a white substance on her tongue that he believed to

be crack cocaine. Id. He was unable to retrieve the substance because the defendant closed her

mouth and when she opened it again, the substance was gone. Id. at 822.

¶ 111          The State petitioned to revoke the defendant’s conditional discharge, alleging that,

by swallowing the white substance, the defendant again obstructed justice in violation of section

31-4(a) of the Criminal Code in that, “with the intent to prevent her own apprehension [she]

destroyed evidence.” (Internal quotation marks omitted.) Id. The trial court found the State



                                               - 29 -
proved the allegation. Id. at 821. On appeal, the defendant argued that the State failed to prove

that the substance she swallowed was a controlled substance. Id. at 825.

¶ 112          This court rejected that argument and wrote the following:

               “A defendant’s state of mind *** can be inferred from proof of the surrounding

               circumstances. [Citation.] It is not necessary that defendant actually be charged

               with the underlying offense. [Citation.] The intent to obstruct an individual’s

               defense is not negated by the fact that the suspect is subsequently not charged

               with a corresponding crime. [Citation.] The fact that an obstruction of justice is

               successful, the fact that it prevents the prosecution of the underlying offense, does

               not prevent the prosecution of the obstruction charge.” (Internal quotation marks

               omitted.) Id. at 825.

¶ 113          Although Smith involved a petition to revoke probation, its reasoning and

conclusion apply here. Smith instructs that obstructing justice may be proved by circumstantial

evidence, which is what occurred in this case.

¶ 114          Similarly, in People v. Morgan, 169 Ill. App. 3d 368, 523 N.E.2d 560 (1988), this

court affirmed the defendant’s conviction for obstructing justice based upon his destruction or

concealment of documents that were never recovered. In Morgan, a grand jury focusing on

obscenity investigations sent a subpoena for documents to the Gentleman’s Adult Bookstore. Id.

at 370. The manager of the bookstore testified that defendant was her supervisor and, after she

alerted him to the subpoena, he loaded documents from the bookstore into four boxes and put them

in his car. Id. The next day, the defendant told the manager that he “had distributed those

documents at various rest areas around central Illinois.” Id. at 371.

¶ 115          On appeal, the defendant argued that “there [was] no proof the documents [he]



                                                 - 30 -
removed from the store and concealed were material to the underlying investigation or came within

the subpoena.” Id. This court rejected that argument and stated the following:

               “From the testimony of [the manager], the jury could reasonably find that defendant

               took the records and concealed them at various rest areas throughout central Illinois

               to prevent the prosecution of himself or others. The jury could also reasonably infer

               that the documents so concealed would likely have been used to support the State’s

               case in the underlying obscenity investigation. Why else would the defendant act

               in the fashion he did? [Citation.] Ironically, had the defendant not concealed them

               so well, perhaps the documents would have been available at the trial to help

               support his contentions.” Id.

¶ 116          The facts of the present case are similar to those in Morgan. The item defendant

retrieved from his buttocks and flushed was never retrieved or identified. Nonetheless, like in

Morgan, the trier of fact could infer that defendant behaved the way he did and prevented the

police from discovering what he was carrying in his buttocks because it was contraband for which

he could be prosecuted.

¶ 117          We conclude that, viewing the evidence in the light most favorable to the State, the

elements of obstructing justice were proved beyond a reasonable doubt.

¶ 118                                          b. DWLS

¶ 119          Defendant next argues that the State failed to prove his driving privileges were

suspended at the time of the traffic stop because the document from the Georgia Department of

Driver Services makes no explicit reference to May 2, 2019. Viewing the document in the light

most favorable to the State, we conclude that a rational trier of fact could find beyond a reasonable

doubt that defendant’s license to drive was suspended on May 2, 2019.



                                                - 31 -
¶ 120          The document is a “Suspension Detail Report” from the “State of Georgia

Department of Driver Services” that identifies defendant by name and driver’s license number.

The document states, “Your License Is Suspended Due to Unknown Out of State, Effective 28-

Jun-2015.” The caption of the document lists the following dates: (1) “Violation: 28-Jun-2015,”

(2) “Disposition: 09-Sep-2017,” (3) “Reinstate Eligible: 28-Jun-2015,” and (4) “Processed: 09-

Sep-2017.”

¶ 121          The body of the document reads as follows:

               “No permit is available for this withdrawal.

               To resolve this suspension you must do the following:

               1. The State of Missouri has reported that there is a problem with your driving

               privilege in that state. You must contact Missouri Drivers [sic] License Bureau to

               clear the problem. *** When resolved, contact [Georgia Department of Driver

               Services] for verification.

               2. Wait the required time. You are eligible to reinstate 28-Jun-2015.

               REQUIREMENT MET.”

¶ 122          The document closes by stating, “This information is valid as of 18-Feb-2021.”

¶ 123          The document is accompanied by a certification from Tona Harrell, stating she is

an administrative assistant and custodian of records for the Georgia Department of Driver Services.

Harrell certifies that the record she produced was made by a person with knowledge of the matters

contained therein and was kept in the course of regularly conducted activities and practices of the

Department.

¶ 124          The trial court found the document admissible as a business record under Illinois

Rule of Evidence 803 (eff. Sept. 28, 2018) and a public document not under seal pursuant to Illinois



                                               - 32 -
Rule of Evidence 902 (eff. Sept. 28, 2018). Defendant does not challenge the admissibility of the

document on appeal, but instead challenges the substance of the document, arguing that it is

ambiguous regarding (1) when the suspension began, and (2) whether defendant had cleared the

suspension. Accordingly, defendant contends, the document fails to prove that defendant’s license

was suspended on May 2, 2019.

¶ 125          Although we agree with defendant that the document is arguably ambiguous about

whether the suspension began on June 15, 2018, or September 9, 2017, the document establishes

that the suspension began on one of those two dates, both of which precede May 2, 2019.

Additionally, the document establishes that defendant’s license was still suspended on February

18, 2021, as evidenced by the statements “Your License Is Suspended” and “this information is

valid as of 18-Feb-2021.”

¶ 126          We disagree with defendant that the document is ambiguous concerning whether

he met the requirements for clearing his suspension. First, the “requirement met” language appears

only after step 2 of the instructions (the waiting period), and not after step 1 (the instructions to

complete reinstatement). This structure makes apparent that the only “requirement met” was that

the waiting period to be eligible for reinstatement had passed, not that defendant had completed

reinstatement. Second, had defendant cleared his suspension prior to May 2, 2019, it is unlikely

that on February 18, 2021, the State of Georgia would generate an official document reporting the

status of defendant’s license as “Your License is Suspended[.]”

¶ 127          Accordingly, we conclude that, viewing the evidence in the light most favorable to

the State, a rational trier of fact could conclude from the document, beyond a reasonable doubt,

that defendant’s Georgia driver’s license was suspended on May 2, 2019.

¶ 128                         D. Defendant’s Remaining Argument



                                               - 33 -
¶ 129          Defendant further argues that his trial counsel was ineffective for failing to file a

motion to sever counts I and II (possession of a weapon by a felon) from count III (obstructing

justice). Defendant contends that the failure to sever the charges prejudiced him because the trial

court considered “facts underlying count [III (obstructing justice)] as evidence of [defendant’s]

knowledge regarding counts [I and II (possession of a weapon by a felon).]” Because we have

reversed defendant’s convictions on counts I and II and remanded for a new trial on only those

counts, we need not address this issue. By affirming defendant’s conviction for obstructing justice,

we have effectively severed count III from defendant’s new trial. If the State seeks to admit

evidence of defendant’s obstruction of justice as other-crimes evidence at defendant’s new trial,

the trial court should assess the State’s request as it would any other evidentiary matter of that

nature.

¶ 130                                  III. CONCLUSION

¶ 131          For the reasons stated, we reverse the trial court’s judgment as to counts I and II

and remand for a new trial solely on those counts. We affirm defendant’s convictions for

obstructing justice and DWLS.

¶ 132          Affirmed in part and reversed in part.

¶ 133          Cause remanded.




                                               - 34 -
                            2022 IL App (4th) 210475


Decision Under Review:   Appeal from the Circuit Court of Woodford County, Nos. 19-CF-
                         63, 19-TR-814; the Hon. Charles M. Feeney, Judge, presiding.


Attorneys                James E. Chadd, Catherine K. Hart, and Leo Draws, of State Ap-
for                      pellate Defender’s Office, of Springfield, for appellant.
Appellant:


Attorneys                Gregory M. Minger, State’s Attorney, of Eureka (Patrick Delfino,
for                      David J. Robinson, and David E. Mannchen, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                       - 35 -